Citation Nr: 1024129	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-00 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an aneurysm and residuals of stroke claimed as the result of 
VA treatment.  

2.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected degenerative arthritis of the 
lumbosacral spine.  

3.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability 
(TDIU) .



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1980 to February 
1982.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a March 2006 rating decision of the RO.  

Subsequently in a June 2008 decision, the RO granted service 
connection for radiculopathy of the lower extremities and 
assigned a 10 percent evaluation for each leg, effective on 
February 19, 2008.  

The Veteran testified before the undersigned Veterans Law 
Judge at hearing held at the RO in August 2009.  A copy of 
the hearing transcript is of record.  

The Board notes that the Veteran currently is not drawing 
Social Security Administration disability benefits.  (See 
Page 14 of the August 2009 Travel Board transcript.)

An issue of secondary service connection for depression as a 
result of the service-connected back disability has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and refers it to 
the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for additional 
development of the record.  

The Veteran asserts that the pain medication withdrawals that 
he experienced as a result of a delay in receiving his 
medication prescribed by VA resulted in his brain aneurism, 
stroke and resulting right eye disorder.  The Board notes 
that, in January 1993, the Veteran filed a claim for loss of 
sight in his right eye.  

The Veteran further asserts that he cannot get a job as a 
result of his service-connected degenerative arthritis of the 
lumbosacral spine and his right eye disorder.  

He was assessed as having had a stroke in a June 2003 VA 
treatment report at the Beckley VAMC and the medical records 
in the claims file indicate that the Veteran was prescribed 
Percocet a pain medication for his back in July 2002 prior to 
the report of his having a stroke. 

There is no showing in his treatment records that he 
experienced pain medication withdrawals or that any caused a 
brain aneurism or a stroke.  On the other hand, the Veteran 
asserts that, soon after receiving his pain medication in 
June 2003, he suffered an aneurism that was involved in the 
first of his two strokes. 

In February 2006,  a VA examiner noted that he could not 
resolve this issue without resorting  to mere speculation, 
when asked to opine as to whether the VAMC was at fault by 
causing loss of vision in the right eye. 

However, during a March 2006 VA examination, the examiner 
noted that he could not relate the claimed withdrawal 
symptoms to any subsequent cerebrovascular accident.  

The VA examiners in rendering these statements did not 
provide adequate reasons or bases for the opinions.  The 
Board notes that, "The phrase 'without resort to 
speculation' should reflect the limitations of knowledge in 
the medical community at large and not those of a particular 
examiner."  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  
Moreover, a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).   

Furthermore, in a July 2006 Notice of Disagreement, the 
Veteran asserted that one of the VA examiners actually was 
reviewing records that were not his own and talking on the 
phone during his examination of the Veteran.  

Based on the foregoing, the Board concludes that this matter 
should be remanded so that the RO can arrange for an 
appropriate VA examination for the purpose of providing an 
opinion regarding whether the claimed brain aneurism and 
stroke residuals were the result of fault on the part of VA.

In a February 2010 statement, the Veteran's wife stated that 
his back problems had worsened and that he was now dependent 
on her for care.  

During the March 2010 hearing, the Veteran testified that. 
because of his back condition,  he was only able to stand for 
ten to fifteen minutes, used a cane and walker to move around 
(see page 12), fell at least two or three times in the 
previous month, and suffered incapacitating episodes ten 
times per month, (see page 13).

The Board notes that the last VA examination of the spine 
took place April 2008.    

Based on the foregoing, the Board finds that the Veteran 
should be afforded an additional VA examination to determine 
the current severity of his service-connected degenerative 
arthritis of the lumbosacral spine.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

The Court has held that a TDIU rating claim is encompassed in 
one for an increased rating or the appeal of an initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Therefore, the Veteran's claim for a higher rating for the 
service-connected degenerative arthritis of the lumbosacral 
spine is found to include a claim for a TDIU rating.  

The Board finds that adjudication of the TDIU claim must be 
deferred pending the outcome of the initial adjudication of 
the recently raised increased rating claim.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 
1 Vet. App. 180 (1991) (where a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined)); see also Holland v. 
Brown, 6 Vet. App. 443 (1994) (a claim for TDIU predicated on 
a particular service-connected condition is inextricably 
intertwined with a rating increase claim regarding the same 
condition).  

Prior to examining the Veteran, he should be afforded an 
opportunity to submit any additional medical records or 
evidence to support his claim.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA must obtain 
these outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 
38 C.F.R. § 3.159(c).  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period for response.  Further, the RO 
should advise the Veteran of the elements required to 
establish entitlement to increased rating per Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and Hart v. Mansfield, 
21 Vet. App.505 (2007).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence identified by the Veteran, 
following the procedures described in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA. However, the identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the requested actions, the RO should 
also undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those whose records 
are already associated with the claims 
folder, who have treated him since 
service for the service-connected 
degenerative arthritis of the lumbosacral 
spine.  The aid of the Veteran in 
securing these records, to include 
providing any necessary authorization, 
should be enlisted, as needed.

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.

2.  The RO also should obtain copies of 
all VA treatment records dated from 
December 2009 to the present and 
associate them with the claims folder. 

3.  The Veteran then should be afforded a 
VA examination to determine whether the 
Veteran sustained residual disability due 
to a claimed brain aneurism or stroke 
that was the result of negligence or 
other fault on the part of VA treatment 
providers.  

Specifically, the examiner should comment 
on whether any brain aneurism or stroke 
was caused or aggravated by claimed pain 
medication withdrawal due to a delay in 
the delivery of his VA medical 
prescription.  

The examiner should review the Veteran's 
claims file and the evidence contained 
therein, including a complete copy of 
this REMAND, and acknowledges such review 
in the examination report.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing, 
and undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the 
Veterans Claims Assistance Act of 2000), 
the RO should readjudicate the Veteran's 
claim for compensation benefits under 38 
U.S.C.A. § 1151 in light of all pertinent 
evidence and legal authority.  The RO 
should furnish the Veteran with a fully 
responsive Supplement Statement of the 
Case, to include notification of the law 
and regulations pertinent to the 
Veteran's claim under 38 U.S.C.A. § 1151. 

5.  The RO should also schedule the 
Veteran for a VA examination to determine 
the current severity of the service-
connected degenerative arthritis of the 
lumbosacral spine.  The claims file 
should be made available to and reviewed 
by the examiner. All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.

Based on a review of the claims file and 
the results of the examination, the 
examiner is asked to address the 
following questions:

(a)Is there forward flexion of 
the thoracolumbar spine 30 
degrees or less; or is there 
favorable ankylosis of the 
entire thoracolumbar spine?

(b) Is there unfavorable 
ankylosis of the entire 
thoracolumbar spine?

(c) Is there unfavorable 
ankylosis of the entire spine?

(d) Are there any 
incapacitating episodes? If so, 
what is the total duration?

(e) Is there functional loss 
due to pain, weakness, excess 
fatigability, or 
incoordination?

(f) The examiner should also 
comment meaningfully as to the 
impact of the service-connected 
degenerative arthritis of the 
lumbosacral spine on the 
Veteran's ability to work 
(regardless of his age). 

6.  The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claims on appeal.

7.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate for increased 
compensation for the service-connected 
degenerative arthritis of the lumbosacral 
spine including the claim for a TDIU 
rating.

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative, if any, 
an appropriate Supplemental Statement of 
the Case (SSOC) that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



